    Case 2:19-cv-00035 Document 5 Filed 02/21/19 Page 1 of 8 PageID #: 26



                UNITED STAIES DISTRICT COI'RT FOR TEE
                 SO(ITEERN DISTRICT OE WEST VIRGINIA
                                CEARLESTON



UNITED STATES OF EIIERICA,

                       Plaintiff,
                                            CIVIL   ACTION NO. 2:19-CV-00035

$18,910 rrNrrED STATES Ct RRENCT
$15,440 UNTTED STATES CT RRENCY
ONE 5 OZ. @TD BAR
ONE 1 OZ. GOLD COIN
EICETY 1 OZ. SII\/ER COINS
FrETY 1,/10 OZ. SrL\rER COrNS
TWO 1 OZ. STLVER BT'LLETS

                       Defendants   .




              A!{ENDED VERIFIED COMPI,AINT OF FORFEITI'RE

     Comes novr,   the United States of America ("Plaintiff"),        by and
through its attorneys, Michael B. Stuart, United States Attorney
for the Southern District       of West Vi.rginia, and Christopher          R


Arthur, Assistant Unj-ted States Attorney for the Southern District
of West Virgj-nia, and respectfully states as fol]ows:

                          NATURE OE TEE ACTION

     1. This is a civil       action in rem brought on behalf of the
United States of America, pursuant to 18 U.S.C. S 983(a), to


                                        1
    Case 2:19-cv-00035 Document 5 Filed 02/21/19 Page 2 of 8 PageID #: 27



enforce the provisions of 21 U.S.C. S 881(a) (6), for the forfeiture
of the defendants' property on the grounds that it was furnished
or intended to be furnished 1n exchange for a controlled substance,
or constitutes proceeds traceabl-e to such an exchange, in violation
of the Control-l-ed Substances Act-, 2l U.S.C. SS 801 et seq.
                           TEE DEFENDTIIT      IN   REd

     2. The defendants' property is more particularly identified
as foLl-ows:
     i.     $18,910 in United States Currencyi
     ii.    $15,440 in United States Currency;
     iii.   One   5 ounce gold bar;
     iv.    One   1 ounce gol-d coin;
     v.     Eighty 1 ounce silver coins;
     vi.    Eifty 1/10 ounce silver coins;           and

     vii.   Two   l- ounce silver bul-l-ets.
The above items were seized on or about November 16, 2018, from
the possession of Mr. Bill Barker ("Barker") aL 2204 6th             Avenue,

Apt. B and Apt. C, Parkersburg, West Virginia 26101, or from the
possession of an individual who was identified as "Chanthasaly".




                                        2
    Case 2:19-cv-00035 Document 5 Filed 02/21/19 Page 3 of 8 PageID #: 28



                           .TURISDICTION AND VENIJE


      3. Pl-aintiff brings thj-s actlon in rem in its           own   right to
forfeit     and condemn the defendant properties.            This Court     has

jurisdiction over an       act j-on commenced   by the United States under
28 U,S,C. S 1345, and over an action for forfeiture under 28 U.S.C.
S 13ss (a) .

      4-       Venue is plope.r in this district      pursuant to 28 U.S.C
S 1355(b) (1), because the acts or omissions giving rise to the
forfeiture occurred in this district.

      5. Upon the filing       of this     Amended   Verified Complaint, the
plaintiff      requests that the Clerk of this Court issue an arrest
warrant in rem pursuant to Suppl,emental- Rule G(3) (b) (i), which the
plaintiff      wiff execute upon the seized personal property in the
custody of the United States Marshals* Service, pursuant to
Suppl-emental Rule G(3) (c)    .

                            BASIS   E.OR FOREEITURE


      6. The defendant properties are subject to forfeiture to the
United States pursuant to 21 U.S.C. S 881(a) (6) because it                 was

purchased with cash that constitutes proceeds of the illegal              sale
of controlled substances.


                                       3
   Case 2:19-cv-00035 Document 5 Filed 02/21/19 Page 4 of 8 PageID #: 29



                                    FACTS

       1.     on November l-4, 2018, the Parkersburg Narcotics          Task

Eorce ('PNTF"), obtained a search warrant for 2204 6th Avenue,
Apt.    B.,     Parkersburg, West Virginia           26L0L (hereinafter
"residence") relating to a controlled purchase of suspected
marijuana that had previously occurred at the residence.                PNTE

also had lnformation that a large shipment of marijuana would              be

arriving at the resj-dence on November 16,        20L8.

       8.     On November   L5, 2018, a confidential informant notified
PNTF   that the shipment was going to be defivered by an individua.l-
who was     identified as "Chanthasaly". An Ohio     DMV   records check for
"ChanthasaLy's" name revealed a 2016 Honda Acord, bearing Ohio
registration plate     GvK4121,, and 2014 Toyota Tundra,       bearing Ohio
registration pl-ate    GvJ9612   registered in his   name.

       9.     On November L6, 2018, PNTE and the Bureau of Alcohol,
Tobacco, Firearms, and Explosives ("ATF") observed a brown Toyota
Tundra, bearing the registration number identified the prev.ious
day as "Chanthasal-y's" Toyota Tundra, and fofLowed the vehicfe to
Barker' s residence.
       10. After the drj-ver, fater identified as "Chanthasaly",
exited Barker's residence,       PNTE     and ATE executed the warrant     on

the residence.

                                      A
    Case 2:19-cv-00035 Document 5 Filed 02/21/19 Page 5 of 8 PageID #: 30



      11. During the search, the following items were located               and

sei zed    :


      i.        Sixteen (16) bags of suspected marijuana located in           a

safe in the l-iving       room;

      ii.       Four (4) bags of suspected marj-juana .Iocated on the floor
in the living roomi        and

      iii.      Thirteen (13) bags of suspected marijuana l-ocated in         a

safe in the bedroom.
      1-2. In addition to the i11ega1 substances, the defendant
properties were seized. Some of               the identified      defendant
properties were seized during a consent search of Barker's mother's
residence, whj-ch was identlfied           as 2204 6th Avenue, Apt.         C,

Parkersburg, West Virginia 26L0l . Barker's mother advj-sed that the
items that were seized from Apt. C, did not beJ-ong to her.
      13. The occupant of the residence, Bil-l- Barker ("Barker"),
advised        PNTE   and ATF that he had been selling marijuana for
approximately 29 years.
      14. Barker dlsclosed that he had two sources of income-
selling marijuana and social security.
      15. Barker also admitted that              "Chanthasaly" defivered
marijuana to him on that day.



                                       5
    Case 2:19-cv-00035 Document 5 Filed 02/21/19 Page 6 of 8 PageID #: 31



      L6. On the            same   day,   PNTF   and ATF initiated      a traffic   stop
of "Chanthasaly's" vehicle and recovered $15,440. $15,000 of which
was bundl-ed         in separate bands of $1,000              each.

      ].'l   .     PNTE   contacted a K-9 unit who performed an exterior sniff
of the vehicfe. The K-9 indicated on the vehicle.
      18. PNTF and ATF observed items consistent with the
cultivation           of marijuana inside the vehj.cle.                     These items
consisted of two large buckets with dirt residue in them, a plastic
freezer bag, tubing, and two water pressure regufators.
      19.         ATF   further focated a bfack duffle bag, and when opened,
ATE immedj"ately smelled a strong odor of marijuana coming from
inside the bag. The bag also contained a large stack of                             U.S.

Currency consisting of fifteen (15)                  smal-f   er stacks each containing
$1,000.00 for a total of $15,000 in U.S. Currency. An additional
$420.00 was located on "Chanthasaly's" person and $20.00                             was

.l-ocated        ln the center consol-e of the vehicle.
      20. Eor the foregoing reasons, the defendant properties are
forfeitabl-e to the United States, pursuant to 2L U.S.C.                               S


881(a) (6), because it             was purchased with cash that constitutes
proceeds of               the   iJ-Iegal sale          of      controfled    substances,
specifical-1y marijuana, a Schedule I contro]]-ed substance.



                                                 6
    Case 2:19-cv-00035 Document 5 Filed 02/21/19 Page 7 of 8 PageID #: 32



     WHEREFORE,   the United States prays that process of warrant            j-n

rem issue for the arrest of the defendant properties; that due
notice be given to aff parties to appear and show cause why the
forfeiture   should not be decreedi that              j   udgment be entered
declaring the defendant properties be forfeited to the United
States for disposition according to .l-aw; and that the United States
be granted such other rel-ief as this Court may deem just                   and

proper, together with the costs and disbursements of this action.

                                   Respectfulfy submitted,
                                   MICHAEL    B.   STUART
                                   United States Attorney

                             By:   s/Christopher R. Arthur
                                   CHRISTOPHER R. ARTHUR
                                   Assistant United States Attorney
                                   UIV State Bar No. 9192
                                   300    Virginia Street,     East
                                   Room 4000
                                   Charleston, WV 25301
                                   Telephone: 304-345-2200
                                   Eax:     304-340-7851
                                   E-mail: chris.arthurGusdoj.gov




                                     't
        Case 2:19-cv-00035 Document 5 Filed 02/21/19 Page 8 of 8 PageID #: 33



                                                      VERIFICATION

STATE OF IIEST VIRGINIA

COUNTY OE KANAWHA, TO-WIT:

         I     Sean     A. McNees, Special Agent with the Bureau of Alcoho1,
Tobacco, Eirearms, and Explosives, declare under penalty of
perlury        as   provided by 28 U.S.C. S 1746, the following:

         That the foregoing Verified Amended Complaint for Eorfeiture
in rem j-s based upon reports and information f personal,l-y                                      have

prepared or gathered and which have been provided to me by various
.l-aw   enforcement personnel, and that everythlng contained therein
j-s true and correct to the best of my knowledge and belief, except

where stated to be upon information and belief,                                        in which case f
believe it to be true.
         Executed on Eebruary                        27,       2079.


                                                                         NA. MCNEE S
                                                                       Special Agent

         Taken, subscribed and sworn to before me this                                    ef    day of
February, 2019.
              /@r          tt^*"5P$l"??hn,n'^
             .dfis-."f'".*
             Irffi$;it
             \$.1----',-rr}"
                                  NoTARYPUBLTC
                               o'tl* k.I9P.:I"
                               charr€sron. wv 25302                        Notary Public
                                                                                        Z
              ElP"        y Com,nisson Erprr.s Aprrt25. 2020




         My commiss j-on             expires           on                   Jb
                                                                 B
